 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5735 Page 1 of 65




 1 SULLIVAN HILL REZ & ENGEL
   A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
   Michael A. Zarconi, SBN 288970
 3 600 B Street, 17th Floor
   San Diego, California 92101
 4 Telephone: (619) 233-4100
   Fax Number: (619) 231-4372
 5 9404.17558
 6 Attorneys for Defendant, MARK A. WILLIS
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10 ENSOURCE INVESTMENTS LLC,               ) Case No. 17cv0079 H LL
   a Delaware limited liability company,   )
11                                         ) [PROPOSED] JURY
   Plaintiff,                              ) INSTRUCTIONS
12                                         )
   v.                                      )
13                                         )
   THOMAS P. TATHAM, an                    )
14 individual; MARK A. WILLIS, an          )
   individual; PDP MANAGEMENT              )
15 GROUP, LLC, a Texas limited             )
   liability company; TITLE ROVER,         )
16 LLC, a Texas limited liability          )
   company; BEYOND REVIEW,                 )
17 LLC, a Texas limited liability          )
   company; IMAGE ENGINE, LLC, a           )
18 Texas limited liability company;        )
   WILLIS GROUP, LLC, a Texas              )
19 limited liability company ; and         )
   DOES 1-50,                              )
20                                         )
   Defendants.                             )
21                                         )
22
23         Defendant MARK A. WILLIS hereby submits the following proposed jury
24 instructions:
25 / / /
26 / / /
27 / / /
28
                                                                  Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5736 Page 2 of 65




 1      1.3    DUTY OF JURY (COURT READS AT THE BEGINNING OF
 2            TRIAL BUT DOES NOT PROVIDE WRITTEN COPIES)
 3
 4        Members of the jury: You are now the jury in this case. It is my duty to
 5 instruct you on the law.
 6
 7        It is your duty to find the facts from all the evidence in the case. To those
 8 facts you will apply the law as I give it to you. You must follow the law as I give
 9 it to you whether you agree with it or not. And you must not be influenced by any
10 personal likes or dislikes, opinions, prejudices or sympathy. That means that you
11 must decide the case solely on the evidence before you. You will recall that you
12 took an oath to do so.
13
14        At the end of the trial I will give you final instructions. It is the final
15 instructions that will govern your duties.
16
17        Please do not read into these instructions, or anything I may say or do, that
18 I have an opinion regarding the evidence or what your verdict should be.
19
20                                        Comment
21 This instruction may be used as an oral instruction if the court elects to read its
22 preliminary instructions to the jury but not to provide the jury with a copy of the
23 instructions.
24
25
26
27
28
 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5737 Page 3 of 65




 1    1.4     DUTY OF JURY (COURT READS AND PROVIDES WRITTEN
 2                        INSTRUCTIONS AT END OF CASE)
 3
 4          Members of the Jury: Now that you have heard all of the evidence and the
 5 arguments of the attorneys, it is my duty to instruct you on the law that applies to
 6 this case.
 7
 8          A copy of these instructions will be sent to the jury room for you to consult
 9 during your deliberations.
10
11          It is your duty to find the facts from all the evidence in the case. To those
12 facts you will apply the law as I give it to you. You must follow the law as I give
13 it to you whether you agree with it or not. And you must not be influenced by any
14 personal likes or dislikes, opinions, prejudices, or sympathy. That means that you
15 must decide the case solely on the evidence before you. You will recall that you
16 took an oath to do so.
17
18          Please do not read into these instructions or anything that I may say or do
19 or have said or done that I have an opinion regarding the evidence or what your
20 verdict should be.
21
22                                        Comment
23 This instruction should be used with the written final set of the instructions to be
24 sent to the jury.
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5738 Page 4 of 65




1    1.6    BURDEN OF PROOF – PREPONDERANCE OF THE EVIDENCE
2
3          When a party has the burden of proof on any claim or affirmative defense by
4 a preponderance of the evidence, it means you must be persuaded by the evidence
5 that the claim or affirmative defense is more probably true than not true.
6
7          You should base your decision on all of the evidence, regardless of which
8 party presented it.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5739 Page 5 of 65




 1     1.4 BURDEN OF PROOF – CLEAR AND CONVINCING EVIDENCE
 2
 3        When a party has the burden of proving any claim or defense by clear and
 4 convincing evidence, it means you must be persuaded by the evidence that the
 5 claim or defense is highly probable. This is a higher standard of proof than proof
 6 by a preponderance of the evidence.
 7
 8        You should base your decision on all of the evidence, regardless of which
 9 party presented it.
10
11                                       Comment
12 See Colorado v. New Mexico, 467 U.S. 310, 316 (1984) (defining clear and
13 convincing evidence). See also Murphy v. I.N.S., 54 F.3d 605, 610 (9th Cir.1995)
14 (the burden of proving a matter by clear and convincing evidence is “a heavier
15 burden than the preponderance of the evidence standard”).
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5740 Page 6 of 65




1                           1.9   WHAT IS EVIDENCE
2
3       The evidence you are to consider in deciding what the facts are consists of:
4    1. the sworn testimony of any witness;
5    2. the exhibits that are admitted into evidence;
6    3. any facts to which the lawyers have agreed; and
7    4. any facts that I have instructed you to accept as proved.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5741 Page 7 of 65




       1                           1.10 WHAT IS NOT EVIDENCE
       2
       3        In reaching your verdict, you may consider only the testimony and exhibits
       4 received into evidence. Certain things are not evidence, and you may not consider
       5 them in deciding what the facts are. I will list them for you:
       6
(1)    7        Arguments and statements by lawyers are not evidence. The lawyers are not
       8 witnesses. What they have said in their opening statements, closing arguments and at
       9 other times is intended to help you interpret the evidence, but it is not evidence. If the
      10 facts as you remember them differ from the way the lawyers have stated them, your
      11 memory of them controls.
      12
(2)   13        Questions and objections by lawyers are not evidence. Attorneys have a duty to
      14 their clients to object when they believe a question is improper under the rules of
      15 evidence. You should not be influenced by the objection or by the court’s ruling on it.
      16
(3)   17        Testimony that is excluded or stricken, or that you have been instructed to
      18 disregard, is not evidence and must not be considered. In addition some evidence was
      19 received only for a limited purpose; when I instruct you to consider certain evidence
      20 only for a limited purpose, you must do so and you may not consider that evidence for
      21 any other purpose.
      22
(4)   23 Anything you may have seen or heard when the court was not in session is not
      24 evidence. You are to decide the case solely on the evidence received at the trial.
      25
      26
      27
      28
 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5742 Page 8 of 65




 1                     1.11 EVIDENCE FOR LIMITED PURPOSE
 2
 3         Some evidence may be admitted only for a limited purpose.
 4
 5         When I instruct you that an item of evidence has been admitted only for a
 6 limited purpose, you must consider it only for that limited purpose and not for any
 7 other purpose.
 8
 9
10                                         Comment
11 As a rule, limiting instructions need only be given when requested and need not be
12 given sua sponte by the court. United States v. McLennan, 563 F.2d 943, 947-48
13 (9th Cir. 1977).
14
15         See United States v. Marsh, 144 F.3d 1229, 1238 (9th Cir. 1998) (when trial
16 court fails to instruct jury in its final instructions regarding receipt of evidence for
17 limited purpose, Ninth Circuit examines trial court’s preliminary instructions to
18 determine if court instructed jury on this issue).
19
20
21
22
23
24
25
26
27
28
 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5743 Page 9 of 65




 1              1.12 DIRECT AND CIRCUMSTANTIAL EVIDENCE
 2
 3        Evidence may be direct or circumstantial. Direct evidence is direct proof of a
 4 fact, such as testimony by a witness about what that witness personally saw or heard
 5 or did. Circumstantial evidence is proof of one or more facts from which you could
 6 find another fact. You should consider both kinds of evidence. The law makes no
 7 distinction between the weight to be given to either direct or circumstantial
 8 evidence. It is for you to decide how much weight to give to any evidence.
 9
10                                       Comment
11 By way of example, if you wake up in the morning and see that the sidewalk is wet,
12 you may find from that fact that it rained during the night. However, other evidence,
13 such as a turned on garden hose, may provide a different explanation for the
14 presence of water on the sidewalk. Therefore, before you decide that a fact has been
15 proved by circumstantial evidence, you must consider all the evidence in the light of
16 reason, experience and common sense.
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5744 Page 10 of 65




 1                          1.13 RULING ON OBJECTIONS
 2
 3        There are rules of evidence that control what can be received into evidence.
 4 When a lawyer asks a question or offers an exhibit into evidence and a lawyer on
 5 the other side thinks that it is not permitted by the rules of evidence, that lawyer may
 6 object. If I overrule the objection, the question may be answered or the exhibit
 7 received. If I sustain the objection, the question cannot be answered, and the exhibit
 8 cannot be received. Whenever I sustain an objection to a question, you must ignore
 9 the question and must not guess what the answer might have been.
10
11        Sometimes I may order that evidence be stricken from the record and that you
12 disregard or ignore that evidence. That means when you are deciding the case, you
13 must not consider the stricken evidence for any purpose.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5745 Page 11 of 65




 1                          1.14 CREDIBILITY OF WITNESSES
 2
 3         In deciding the facts in this case, you may have to decide which testimony to
 4 believe and which testimony not to believe. You may believe everything a witness
 5 says, or part of it, or none of it.
 6
 7         In considering the testimony of any witness, you may take into account:
 8     1. the opportunity and ability of the witness to see or hear or know the things
 9         testified to;
10     2. the witness’s memory;
11     3. the witness’s manner while testifying;
12     4. the witness’s interest in the outcome of the case, if any;
13     5. the witness’s bias or prejudice, if any;
14     6. whether other evidence contradicted the witness’s testimony;
15     7. the reasonableness of the witness’s testimony in light of all the evidence; and
16     8. any other factors that bear on believability.
17
18         Sometimes a witness may say something that is not consistent with something
19 else he or she said. Sometimes different witnesses will give different versions of what
20 happened. People often forget things or make mistakes in what they remember. Also,
21 two people may see the same event but remember it differently. You may consider
22 these differences, but do not decide that testimony is untrue just because it differs
23 from other testimony.
24
25         However, if you decide that a witness has deliberately testified untruthfully
26 about something important, you may choose not to believe anything that witness said.
27 On the other hand, if you think the witness testified untruthfully about some things but
28 told the truth about others, you may accept the part you think is true and ignore the rest.
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5746 Page 12 of 65




1        The weight of the evidence as to a fact does not necessarily depend on the
2 number of witnesses who testify. What is important is how believable the witnesses
3 were, and how much weight you think their testimony deserves.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5747 Page 13 of 65




 1                           1.15 CONDUCT OF THE JURY
 2
 3        I will now say a few words about your conduct as jurors.
 4
 5        First, keep an open mind throughout the trial, and do not decide what the
 6 verdict should be until you and your fellow jurors have completed your deliberations
 7 at the end of the case.
 8
 9        Second, because you must decide this case based only on the evidence received
10 in the case and on my instructions as to the law that applies, you must not be exposed
11 to any other information about the case or to the issues it involves during the course
12 of your jury duty. Thus, until the end of the case or unless I tell you otherwise:
13
14        Do not communicate with anyone in any way and do not let anyone else
15 communicate with you in any way about the merits of the case or anything to do with
16 it. This includes discussing the case in person, in writing, by phone or electronic
17 means, via email, text messaging, or any internet chat room, blog, website or
18 application, including but not limited to Facebook, YouTube, Twitter, Instagram,
19 LinkedIn, Snapchat, or any other forms of social media. This applies to
20 communicating with your fellow jurors until I give you the case for deliberation, and
21 it applies to communicating with everyone else including your family members, your
22 employer, the media or press, and the people involved in the trial, although you may
23 notify your family and your employer that you have been seated as a juror in the case,
24 and how long you expect the trial to last. But, if you are asked or approached in any
25 way about your jury service or anything about this case, you must respond that you
26 have been ordered not to discuss the matter and report the contact to the court.
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5748 Page 14 of 65




 1         Because you will receive all the evidence and legal instruction you properly
 2 may consider to return a verdict: do not read, watch or listen to any news or media
 3 accounts or commentary about the case or anything to do with it, although I have no
 4 information that there will be news reports about this case; do not do any research,
 5 such as consulting dictionaries, searching the Internet, or using other reference
 6 materials; and do not make any investigation or in any other way try to learn about the
 7 case on your own. Do not visit or view any place discussed in this case, and do not
 8 use Internet programs or other devices to search for or view any place discussed
 9 during the trial. Also, do not do any research about this case, the law, or the people
10 involved—including the parties, the witnesses or the lawyers—until you have been
11 excused as jurors. If you happen to read or hear anything touching on this case in the
12 media, turn away and report it to me as soon as possible.
13
14         These rules protect each party’s right to have this case decided only on
15 evidence that has been presented here in court. Witnesses here in court take an oath to
16 tell the truth, and the accuracy of their testimony is tested through the trial process. If
17 you do any research or investigation outside the courtroom, or gain any information
18 through improper communications, then your verdict may be influenced by
19 inaccurate, incomplete or misleading information that has not been tested by the trial
20 process. Each of the parties is entitled to a fair trial by an impartial jury, and if you
21 decide the case based on information not presented in court, you will have denied the
22 parties a fair trial. Remember, you have taken an oath to follow the rules, and it is
23 very important that you follow these rules.
24
25         A juror who violates these restrictions jeopardizes the fairness of these
26 proceedings, and a mistrial could result that would require the entire trial process to
27 start over. If any juror is exposed to any outside information, please notify the court
28 immediately.
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5749 Page 15 of 65




 1                                         Comment
 2 This instruction has been updated specifically to instruct jurors against accessing
 3 electronic sources of information and communicating electronically about the case, as
 4 well as to inform jurors of the potential consequences if a juror violates this
 5 instruction. An abbreviated instruction should be repeated before the first recess, and
 6 as needed before other recesses.
 7
 8 The practice in federal court of instructing jurors not to discuss the case until
 9 deliberations is widespread. See, e.g., United States v. Pino-Noriega, 189 F.3d 1089,
10 1096 (9th Cir. 1999).
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5750 Page 16 of 65




 1                                   1.18 TAKING NOTES
 2
 3         If you wish, you may take notes to help you remember the evidence. If you do
 4 take notes, please keep them to yourself until you go to the jury room to decide the
 5 case. Do not let note taking distract you. When you leave, your notes should be left in
 6 the courtroom jury room envelope in the jury room. No one will read your notes.
 7
 8         Whether or not you take notes, you should rely on your own memory of the
 9 evidence. Notes are only to assist your memory. You should not be overly influenced
10 by your notes or those of other jurors.
11
12                                           Comment
13 It is well settled in this circuit that the trial judge has discretion to allow jurors to take
14 notes. United States v. Baker, 10 F.3d 1374, 1403 (9th Cir. 1993). See also JURY
15 INSTRUCTIONS COMMITTEE OF THE NINTH CIRCUIT, A MANUAL ON
16 JURY TRIAL PROCEDURES, § 3.4 (2013).
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5751 Page 17 of 65




 1                  1.20 BENCH CONFERENCES AND RECESSES
 2
 3        From time to time during the trial, it became necessary for me to talk with the
 4 attorneys out of the hearing of the jury, either by having a conference at the bench
 5 when the jury was present in the courtroom, or by calling a recess. Please understand
 6 that while you were waiting, we were working. The purpose of these conferences is
 7 not to keep relevant information from you, but to decide how certain evidence is to be
 8 treated under the rules of evidence and to avoid confusion and error.
 9
10        Of course, we have done what we could to keep the number and length of these
11 conferences to a minimum. I did not always grant an attorney’s request for a
12 conference. Do not consider my granting or denying a request for a conference as any
13 indication of my opinion of the case or of what your verdict should be.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5752 Page 18 of 65




 1                              1.21 OUTLINE OF TRIAL
 2
 3        Trials proceed in the following way: First, each side may make an opening
 4 statement. An opening statement is not evidence. It is simply an outline to help you
 5 understand what that party expects the evidence will show. A party is not required to
 6 make an opening statement.
 7
 8        The plaintiff will then present evidence, and counsel for the defendant may
 9 cross-examine. Then the defendant may present evidence, and counsel for the plaintiff
10 may cross-examine.
11
12        After the evidence has been presented, I will instruct you on the law that
13 applies to the case and the attorneys will make closing arguments.
14
15        After that, you will go to the jury room to deliberate on your verdict.
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5753 Page 19 of 65




 1                           2.2   STIPULATIONS OF FACT
 2
 3        The parties have agreed to certain facts to be placed in evidence that will be
 4 read to you. You must therefore treat these facts as having been proved.
 5
 6                                        Comment
 7 When parties enter into stipulations as to material facts, those facts will be deemed to
 8 have been conclusively proved, and the jury may be so instructed. United States v.
 9 Mikaelian, 168 F.3d 380, 389 (9th Cir. 1999) (citing United States v. Houston, 547
10 F.2d 104, 107 (9th Cir. 1976)), amended by 180 F.3d 1091 (9th Cir. 1999).
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5754 Page 20 of 65




 1                2.4    DEPOSITION IN LIEU OF LIVE TESTIMONY
 2
 3        A deposition is the sworn testimony of a witness taken before trial. The witness
 4 is placed under oath to tell the truth and lawyers for each party may ask questions.
 5 The questions and answers are recorded. When a person is unavailable to testify at
 6 trial, the deposition of that person may be used at the trial.
 7
 8        The deposition of Substantia Logix, by and through its designated Person Most
 9 Knowledgeable, Susan Willard-Killen, was taken on April 30, 2019. Insofar as
10 possible, you should consider deposition testimony, presented to you in court in lieu
11 of live testimony, in the same way as if the witness had been present to testify.
12
13        The deposition of Joseph V. Haynes was taken on April 29, 2019. Insofar as
14 possible, you should consider deposition testimony, presented to you in court in lieu
15 of live testimony, in the same way as if the witness had been present to testify.
16
17        Do not place any significance on the behavior or tone of voice of any person
18 reading the questions or answers.
19
20                                         Comment
21 This instruction should be used only when testimony by deposition is used in lieu of
22 live testimony. The Committee recommends that it be given immediately before a
23 deposition is to be read. It need not be repeated if more than one deposition is read. If
24 the judge prefers to include the instruction as a part of his or her instructions before
25 evidence, it should be modified appropriately.
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5755 Page 21 of 65




 1                   2.9    IMPEACHMENT EVIDENCE—WITNESS
 2
 3         The evidence that a witness has, for example, been convicted of a crime or lied
 4 under oath on a prior occasion, may be considered, along with all other evidence, in
 5 deciding whether or not to believe the witness and how much weight to give to the
 6 testimony of the witness and for no other purpose.
 7
 8                                         Comment
 9 See Fed. R. Evid. 608–09; United States v. Hankey, 203 F.3d 1160, 1173 (9th Cir.
10 2000) (finding that district court properly admitted impeachment evidence following
11 limiting instruction to jury). If this instruction is given during the trial, the Committee
12 recommends giving the second sentence in numbered paragraph 3 of Instruction 1.10
13 (What Is Not Evidence) with the concluding instructions. See also Instruction 1.11
14 (Evidence for Limited Purpose).
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5756 Page 22 of 65




 1                    2.16 EVIDENCE IN ELECTRONIC FORMAT
 2
 3        Those exhibits received in evidence that are capable of being displayed
 4 electronically will be provided to you in that form, and you will be able to view them
 5 in the jury room. A computer, projector, printer and accessory equipment will be
 6 available to you in the jury room.
 7
 8        A court technician will show you how to operate the computer and other
 9 equipment; how to locate and view the exhibits on the computer; and how to print the
10 exhibits. You will also be provided with a paper list of all exhibits received in
11 evidence. You may request a paper copy of any exhibit received in evidence by
12 sending a note through the bailiff. If you need additional equipment or supplies or if
13 you have questions about how to operate the computer or other equipment, you may
14 send a note to the clerk, signed by your foreperson or by one or more members of the
15 jury. Do not refer to or discuss any exhibit you were attempting to view.
16
17        If a technical problem or question requires hands-on maintenance or
18 instruction, a court technician may enter the jury room with the bailiff present for the
19 sole purpose of assuring that the only matter that is discussed is the technical
20 problem. When the court technician or any nonjuror is in the jury room, the jury shall
21 not deliberate. No juror may say anything to the court technician or any nonjuror
22 other than to describe the technical problem or to seek information about operation of
23 the equipment. Do not discuss any exhibit or any aspect of the case.
24
25        The sole purpose of providing the computer in the jury room is to enable jurors
26 to view the exhibits received in evidence in this case. You may not use the computer
27 for any other purpose. At my direction, technicians have taken steps to ensure that the
28 computer does not permit access to the Internet or to any “outside” website, database,
      Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5757 Page 23 of 65




       1 directory, game, or other material. Do not attempt to alter the computer to obtain
       2 access to such materials. If you discover that the computer provides or allows access
       3 to such materials, you must inform the court immediately and refrain from viewing
       4 such materials. Do not remove the computer or any electronic data or disk from the
       5 jury room, and do not copy any such data.
       6
       7                                          Comment
       8 This instruction is premised on the assumption that either the court has ordered these
       9 procedures or the parties have agreed to the availability of electronic display devices
      10 in the jury room and to the procedures set forth in the instruction. If the parties’
      11 agreement is in the form of a written stipulation, the stipulation should be subject to
      12 approval by the judge and entered as an order. The following are possible provisions
      13 in such a stipulation:
      14
      15          1.     The parties agree to an allocation of the costs of providing the necessary
      16 equipment, including the computer, hard drive, projector, cable, printer, monitor and
      17 other accessories.
      18
      19          2.     Can the technical problem be addressed without any information from
      20 the jury other than an innocuous statement to the effect that (for example) “the printer
      21 isn’t working”?
      22          3.     Can the risk of even inadvertent disclosure of the jury’s deliberations be
      23 eliminated by instructing the jury to cover any charts and to remove or conceal any
      24 papers, etc.?
(b)   25          4.     Should the technician, bailiff or clerk be sworn in, with an oath that
      26 requires him or her not to disclose whatever he or she sees or hears in the jury room,
      27 except for the nature of the technical problem and whether the problem has been
      28 fixed?
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5758 Page 24 of 65




1        Whether or not these or other appropriate precautions to minimize or eliminate
2 the risk of disclosure are taken, the judge may consider giving the jury this
3 instruction:
4
5    You have informed me that there is a technical problem that has interfered
6    with your ability to review evidence electronically. I will send a technician
7    into the jury room to deal with the problem while you are out of the
8    deliberation room on a break. Please do not allow any materials reflecting
9    any aspect of your deliberations to be visible during the technician’s
10   presence.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5759 Page 25 of 65




 1                            3.1   DUTY TO DELIBERATE
 2
 3        Before you begin your deliberations, elect one member of the jury as your
 4 presiding juror. The presiding juror will preside over the deliberations and serve as
 5 the spokesperson for the jury in court.
 6
 7        You shall diligently strive to reach agreement with all of the other jurors if you
 8 can do so. Your verdict must be unanimous.
 9
10        Each of you must decide the case for yourself, but you should do so only after
11 you have considered all of the evidence, discussed it fully with the other jurors, and
12 listened to their views.
13
14        It is important that you attempt to reach a unanimous verdict but, of course,
15 only if each of you can do so after having made your own conscientious decision. Do
16 not be unwilling to change your opinion if the discussion persuades you that you
17 should. But do not come to a decision simply because other jurors think it is right, or
18 change an honest belief about the weight and effect of the evidence simply to reach a
19 verdict.
20
21                                        Comment
22 A jury verdict in a federal civil case must be unanimous, unless the parties stipulate
23 otherwise. Murray v. Laborers Union Local No. 324, 55 F.3d 1445, 1451 (9th Cir.
24 1995) (citing Johnson v. Louisiana, 406 U.S. 356, 369-70 n.5 (1972)); see also Fed.
25 R. Civ. P. 48(b). A federal civil jury must also unanimously reject any affirmative
26 defenses before it may find a defendant liable and proceed to determine damages.
27 Jazzabi v. Allstate Ins. Co., 278 F.3d 979, 985 (9th Cir. 2002).
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5760 Page 26 of 65




 1      3.2    CONSIDERATION OF EVIDENCE—CONDUCT OF THE JURY
 2
 3        Because you must base your verdict only on the evidence received in the case
 4 and on these instructions, I remind you that you must not be exposed to any other
 5 information about the case or to the issues it involves. Except for discussing the case
 6 with your fellow jurors during your deliberations:
 7
 8        Do not communicate with anyone in any way and do not let anyone else
 9 communicate with you in any way about the merits of the case or anything to do with
10 it. This includes discussing the case in person, in writing, by phone or electronic
11 means, via email, via text messaging, or any internet chat room, blog, website or
12 application, including but not limited to Facebook, YouTube, Twitter, Instagram,
13 LinkedIn, Snapchat, or any other forms of social media. This applies to
14 communicating with your family members, your employer, the media or press, and
15 the people involved in the trial. If you are asked or approached in any way about your
16 jury service or anything about this case, you must respond that you have been ordered
17 not to discuss the matter and to report the contact to the court.
18
19        Do not read, watch, or listen to any news or media accounts or commentary
20 about the case or anything to do with it; do not do any research, such as consulting
21 dictionaries, searching the Internet, or using other reference materials; and do not
22 make any investigation or in any other way try to learn about the case on your own.
23 Do not visit or view any place discussed in this case, and do not use Internet programs
24 or other devices to search for or view any place discussed during the trial. Also, do
25 not do any research about this case, the law, or the people involved—including the
26 parties, the witnesses or the lawyers—until you have been excused as jurors. If you
27 happen to read or hear anything touching on this case in the media, turn away and
28 report it to me as soon as possible.
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5761 Page 27 of 65




 1        These rules protect each party’s right to have this case decided only on
 2 evidence that has been presented here in court. Witnesses here in court take an oath to
 3 tell the truth, and the accuracy of their testimony is tested through the trial process. If
 4 you do any research or investigation outside the courtroom, or gain any information
 5 through improper communications, then your verdict may be influenced by
 6 inaccurate, incomplete or misleading information that has not been tested by the trial
 7 process. Each of the parties is entitled to a fair trial by an impartial jury, and if you
 8 decide the case based on information not presented in court, you will have denied the
 9 parties a fair trial. Remember, you have taken an oath to follow the rules, and it is
10 very important that you follow these rules.
11
12        A juror who violates these restrictions jeopardizes the fairness of these
13 proceedings, and a mistrial could result that would require the entire trial process to
14 start over. If any juror is exposed to any outside information, please notify the court
15 immediately.
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5762 Page 28 of 65




 1                      3.3   COMMUNICATION WITH COURT
 2
 3        If it becomes necessary during your deliberations to communicate with me, you
 4 may send a note through the bailiff, signed by any one or more of you. No member of
 5 the jury should ever attempt to communicate with me except by a signed writing. I
 6 will not communicate with any member of the jury on anything concerning the case
 7 except in writing or here in open court. If you send out a question, I will consult with
 8 the lawyers before answering it, which may take some time. You may continue your
 9 deliberations while waiting for the answer to any question. Remember that you are
10 not to tell anyone—including the court—how the jury stands, whether in terms of
11 vote count or otherwise, until after you have reached a unanimous verdict or have
12 been discharged.
13
14                                        Comment
15 For guidance on the general procedures regarding jury questions during deliberations,
16 see JURY INSTRUCTIONS COMMITTEE OF THE NINTH CIRCUIT, A
17 MANUAL ON JURY TRIAL PROCEDURES § 5.1.A (2013).
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5763 Page 29 of 65




 1                          3.4   READBACK OR PLAYBACK
 2
 3        If during jury deliberations you request for a readback of the testimony of a
 4 witness, you are cautioned that all readbacks run the risk of distorting the trial
 5 because of overemphasis of one portion of the testimony. The readback could contain
 6 errors. The readback cannot reflect matters of demeanor , tone of voice, and other
 7 aspects of the live testimony. Your recollection and understanding of the testimony
 8 controls. Finally, in your exercise of judgment, the testimony read cannot be
 9 considered in isolation, but must be considered in the context of all the evidence
10 presented.
11                                         Comment
12 Although a court has broad discretion to read back excerpts or the entire testimony of
13 a witness when requested by a deliberating jury, precautionary steps should be taken.
14 Absent the parties’ stipulation to a different procedure, the jury should be required to
15 hear the readback in open court, with counsel for both sides present, and after giving
16 the admonition set out above. See United States v. Newhoff, 627 F.3d 1163, 1167 (9th
17 Cir. 2010); see also JURY INSTRUCTIONS COMMITTEE OF THE NINTH
18 CIRCUIT, A MANUAL ON JURY TRIAL PROCEDURES § 5.1.C (2013).
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5764 Page 30 of 65




1                             3.5   RETURN OF VERDICT
2
3        A verdict form has been prepared for you. You should work through the verdict
4 form carefully and strictly follow the directions set forth in the form. After you have
5 reached unanimous agreement on a verdict, your foreperson should complete the
6 verdict form according to your deliberations, sign and date it, and advise the clerk or
7 bailiff that you are ready to return to the courtroom.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5765 Page 31 of 65




 1                               5.1   DAMAGES—PROOF
 2
 3        It is the duty of the Court to instruct you about the measure of damages. By
 4 instructing you on damages, the Court does not mean to suggest for which party your
 5 verdict should be rendered.
 6
 7        If you find for the plaintiff on either or both of plaintiff’s claims, you must
 8 determine the plaintiff’s damages. The plaintiff has the burden of proving damages by
 9 a preponderance of the evidence. Damages means the amount of money that will
10 reasonably and fairly compensate the plaintiff for any injury you find was caused by
11 the defendant. It is for you to determine what damages, if any, have been proved.
12 Your award must be based upon evidence and not upon speculation, guesswork or
13 conjecture.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5766 Page 32 of 65




1                            5.3   DAMAGES—MITIGATION
2
3      The plaintiff has a duty to use reasonable efforts to mitigate damages. To
4 mitigate means to avoid or reduce damages.
5
6      The defendant has the burden of proving by a preponderance of the evidence:
7      1.      that the plaintiff failed to use reasonable efforts to mitigate damages; and
8      2.      the amount by which damages would have been mitigated
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5767 Page 33 of 65




 1                         18.2 SECURITIES—RULE 10b-5 CLAIM
 2
 3       The plaintiff alleges that the defendant defrauded it by intentional
 4 misrepresentation of fact regarding the Title Rover technology that was the subject of
 5 the investment in securities for Hopewell-Pilot Project, LLC, and regarding the job
 6 title of one of Title Rover’s technology developers, Brent Stanley. In making these
 7 misrepresentations, plaintiff alleges that defendant engaged in a scheme to artificially
 8 inflate the value and attractiveness of equity in the Hopewell-Pilot Project, LLC.
 9 This is referred to as “the plaintiff’s 10b-5 claim.”
10
11       On this claim, the plaintiff has the burden of proving each of the following
12 elements by a preponderance of the evidence:
13       1.      A material misrepresentation or omission by the defendant;
14       2.      the defendant acted with scienter, that is, knowingly and with the intent
15 to deceive plaintiff;
16       3.      a connection between the misrepresentation or omission and the purchase
17 or sale of a security;
18       4.      the plaintiff justifiably relied on the defendant’s untrue statement of a
19 material fact or on the defendant’s omission to state a necessary material fact in
20 buying securities;
21       5.      economic loss; and
22       6.      loss causation, that is, the defendant’s misrepresentation or omission
23 caused the diminution in the value of the securities plaintiff purchased.
24
25       If you find that the plaintiff has proved each of the above elements, your verdict
26 should be for the plaintiff. If, on the other hand, you find that the plaintiff has failed to
27 prove any one of these elements, your verdict should be for the defendant.
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5768 Page 34 of 65




 1                                        Comment
 2       See Retail Wholesale & Dep’t Store Union Local 338 Retirement Fund v.
 3 Hewlett-Packard Co., 845 F.3d 1268, 1274 (9th Cir. 2017) (listing elements of claim).
 4
 5       See Instruction 18.1 (Securities—Definition of Recurring Terms) for definitions
 6 of “security,” “10b-5 claim,” “misrepresentation,” “omission,” “in connection with,”
 7 and “instrumentality of interstate commerce.” National security exchanges include the
 8 New York Stock Exchange and the NASDAQ Stock Market.
 9
10       See 15 U.S.C. § 78j(b) (unlawful to use deceptive device in connection with
11 purchase or sale of security) and 17 C.F.R. § 240.10b-5 (unlawful to use device to
12 defraud, to make untrue statement or omission of material fact, or to engage in
13 fraudulent act in connection with purchase or sale of security). Gray v. First Winthrop
14 Corp., 82 F.3d 877, 884 (9th Cir. 1996), confirms that the elements described in this
15 instruction are required to prove a 10b-5 claim.
16
17       A defendant “makes” a statement if the defendant has ultimate authority over the
18 statement, including its content and whether and how to communicate it. Janus
19 Capital Grp., Inc. v. First Derivative Traders, 564 U.S. 135, 142 (2011). The plaintiff
20 must show that the defendant had control over the statement; a defendant’s significant
21 involvement in the preparation of a prospectus containing untrue or misleading
22 statements is not enough to show that the defendant “made” the statements. Id.
23
24       A defendant may also be liable if the defendant disseminates false statements
25 with intent to defraud. Lorenzo v. S.E.C., 139 S. Ct. 1094 (2019). Where a defendant
26 does not “make” a statement but disseminates information that is “understood to
27 contain material untruths,” such conduct can fall within the scope of a 10b-5 claim.
28 Id. at 1101; see also id. at 1103 (“[U]sing false representations to induce the purchase
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5769 Page 35 of 65




1 of securities would seem a paradigmatic example of securities fraud.”).
2
3      Previously, these instructions phrased the fourth element as requiring that “the
4 plaintiff reasonably relied” on the misrepresentation. Several Ninth Circuit cases,
5 however, use the phrase “justifiable reliance.” See Livid Holdings Ltd. v. Salomon
6 Smith Barney, Inc., 416 F.3d 940, 950 (9th Cir. 2005) (“If [Plaintiff] justifiably relied
7 on Defendants’ misrepresentation about the stock sale and, in turn, bought [company]
8 stock based on this reliance, it incurred damages from Defendants’ fraud”); Binder v.
9 Gillespie, 184 F.3d 1059, 1063 (9th Cir. 1999); Gray, 82 F.3d at 884.
10
11       Revised June 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5770 Page 36 of 65




 1     18.3 SECURITIES—MISREPRESENTATIONS OR OMISSIONS—
 2                                   MATERIALITY
 3
 4       The plaintiff must prove by a preponderance of the evidence that the
 5 defendant’s misrepresentation or omission was material.
 6
 7       A factual representation concerning a security is material if there is a
 8 substantial likelihood a reasonable investor would consider the fact important in
 9 deciding whether to buy or sell that security.
10
11       An omission concerning a security is material if a reasonable investor would
12 have regarded what was not disclosed to it as having significantly altered the total
13 mix of information it took into account in deciding whether to buy or sell the
14 security.
15
16       You must decide whether something was material based on the
17 circumstances as they existed at the time of the statement or omission.
18
19                                       Comment
20       In Basic Inc. v. Levinson, 485 U.S. 224, 231 (1988), the Supreme Court
21 adopted the standard for materiality developed in TSC Industries, Inc. v.
22 Northway, Inc., 426 U.S. 438, 449 (1976), (whether a reasonable shareholder
23 would “consider it important” or whether the fact would have “assumed actual
24 significance”) as the standard for actions under 15 U.S.C. § 78j(b).
25
26       In discussing materiality, the Ninth Circuit has applied TSC Industries and
27 Basic Inc. in various formulations. See, e.g., Livid Holdings Ltd. v. Salomon
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5771 Page 37 of 65




 1 Smith Barney, Inc., 416 F.3d 940, 946-48 (9th Cir. 2005) (applying Basic Inc.
 2 materiality test); No. 84 Emp’r-Teamster Joint Council Pension Trust Fund v.
 3 Am. W. Holding Corp., 320 F.3d 920, 934 (9th Cir. 2003) (declining to adopt
 4 bright line rule for materiality that would require immediate change in stock price
 5 and instead engaging in “fact-specific inquiry” under Basic Inc.); In re Stac
 6 Electrs. Sec. Litig., 89 F.3d 1399, 1408 (9th Cir. 1996) (applying test of whether
 7 there was substantial likelihood that omitted fact would have been viewed by
 8 reasonable investor as having significantly altered “total mix” of information
 9 made available); Kaplan v. Rose, 49 F.3d 1363, 1371 (9th Cir. 1994) (applying
10 test of whether omission or misrepresentation would have misled reasonable
11 investor about nature of his or her investment); McGonigle v. Combs, 968 F.2d
12 810, 817 (9th Cir. 1992) (applying test of whether there was substantial
13 likelihood that, under all the circumstances, omitted fact would have assumed
14 actual significance in deliberations of reasonable shareholder); see also In re
15 Atossa Genetics Inc. Sec. Litig.,868 F.3d 784, 795-96 (9th Cir. 2017) (discussing
16 relationship between materiality and reliance and noting that “materiality” may
17 be different when plaintiff alleges direct reliance on misrepresentation, rather
18 than fraud-on-the-market theory).
19
20       For a discussion of the distinction between mere puffery, which is not
21 material, and a statement that is materially misleading, see In re Quality Systems,
22 Inc. Sec. Litig., 865 F.3d 1130, 1143-44 (9th Cir. 2017).
23
24 The Ninth Circuit has held that stock price movements are relevant to reliance,
25 and not to materiality. See Retail Wholesale & Dep’t Store Union Local 338
26 Retirement Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1277 (9th Cir. 2017).
27        Revised Sept. 2017
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5772 Page 38 of 65




 1           18.4 SECURITIES—FORWARD-LOOKING STATEMENTS
 2
 3       In considering whether the defendant made an untrue statement of a material fact
 4 or omitted a material fact necessary under the circumstances to keep the statements
 5 that were made from being misleading, you must distinguish between statements of
 6 fact and forward-looking statements.
 7
 8       Predictions, projections and other forward-looking statements, even if ultimately
 9 proven incorrect, are generally not statements of fact, but instead forecasts about what
10 may or may not occur in the future.
11
12       Predictions, projections and other forward-looking statements may constitute a
13 basis for a violation of Rule 10b-5 only if the plaintiff proves by a preponderance of
14 the evidence that, at the time the forward-looking statements were made, (1) the
15 defendant did not actually believe the statements, (2) there was no reasonable basis
16 for the defendant to believe the statements, or (3) the defendant was aware of
17 undisclosed facts tending to seriously undermine the accuracy of the statements.
18
19                                         Comment
20       This instruction addresses “forward-looking statements” that fall outside the
21 coverage of the safe harbor afforded to forward-looking statements by the Private
22 Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-5(c). The
23 PSLRA’s safe harbor has numerous exclusions. For example, the safe harbor does not
24 apply to statements contained in audited financial statements, nor does it apply to
25 various other categories of statements such as statements made in connection with a
26 going-private transaction, a tender offer, or an initial public offering. See generally 15
27 U.S.C. § 78u-5(b). When the PSLRA’s safe harbor does not apply, background
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5773 Page 39 of 65




 1 judicial doctrines may nonetheless govern whether statements of opinion or
 2 statements accompanied by cautionary language are actionable under Rule 10b-5. See,
 3 e.g., Retail Wholesale & Dep’t Store Union Local 338 Retirement Fund v. Hewlett-
 4 Packard Co., 845 F.3d 1268, 1275-76 (9th Cir. 2017) (concluding that aspirational
 5 statements were not capable of being false); In re Oracle Corp. Sec. Litig., 627 F.3d
 6 376, 388 & n.2 (9th Cir. 2010) (applying materiality test to forward-looking
 7 statements when PSLRA safe harbor did not apply); In re Cutera Sec. Litig., 610 F.3d
 8 1103, 1111 (9th Cir. 2010) (holding that “vague statements of optimism” are not
 9 actionable); Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 947
10 (9th Cir. 2005) (applying “bespeaks caution” doctrine).
11
12       The term “forward-looking statements” refers generally to management
13 projections of future economic performance, such as sales, revenue or earnings per
14 share forecasts. In the context of the PSLRA safe harbor, the term means “any
15 statement regarding (1) financial projections, (2) plans and objectives of management
16 for future operations, (3) future economic performance, or (4) the assumptions
17 ‘underlying or related to’ any of these issues.” No. 84 Empl’r-Teamster Joint Council
18 Pension Trust Fund v. Am. W. Holding Corp., 320 F.3d 920, 936 (9th Cir. 2003)
19 (quoting 15 U.S.C. § 78u-5(I)). When a defendant makes mixed statements containing
20 non-forward-looking statements as well as forward-looking statements, the non-
21 forward-looking statements are not protected by the safe harbor of the PSLRA. In re
22 Quality Systems, Inc. Sec. Litig., 865 F.3d 1130, 1146-48 (9th Cir. 2017).
23
24       As to forward-looking statements not subject to the PSLRA safe harbor, the
25 Ninth Circuit has stated that such statements are potentially actionable under the
26 theory that “[a] projection or statement of belief contains at least three implicit factual
27 assertions: (1) that the statement is genuinely believed, (2) that there is a reasonable
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5774 Page 40 of 65




 1 basis for that belief, and (3) that the speaker is not aware of any undisclosed facts
 2 tending to seriously undermine the accuracy of the statement.” In re Apple Computer
 3 Sec. Litig., 886 F.2d 1109, 1113 (9th Cir. 1989). See also In re Oracle, 627 F.3d at
 4 388; Provenz v. Miller, 102 F.3d 1478, 1487 (9th Cir. 1996); Hanon v. Dataproducts
 5 Corp., 976 F.2d 497, 501 (9th Cir. 1992). Accordingly, “[f]or a forward-looking
 6 statement . . . to constitute a material misrepresentation giving rise to Section 10(b) or
 7 Rule 10b-5 liability, a plaintiff must prove either ‘(1) the statement is not actually
 8 believed [by the speaker], (2) there is no reasonable basis for the belief, or (3) the
 9 speaker is aware of undisclosed facts tending seriously to undermine the statement’s
10 accuracy.’” In re Oracle, 627 F.3d at 388 (quoting Provenz, 102 F.3d at 1487)
11 (alteration in original). “The fact that [a] forecast turn[s] out to be incorrect does not
12 retroactively make it a misrepresentation.” Id. at 389.
13
14       Forward-looking statements that are not affirmatively exempted from the safe
15 harbor’s coverage under 15 U.S.C. § 78u-5(c), are afforded safe harbor protection “in
16 either of two circumstances: if they were identified as forward-looking statements and
17 accompanied by meaningful cautionary language, . . . or if the investors fail to prove
18 the projections were made with actual knowledge that they were materially false or
19 misleading.” In re Cutera, 610 F.3d at 1111-12 (9th Cir. 2010). These two types of
20 forward-looking statements are independent grounds for protection under the safe
21 harbor. See id. at 1112-13 (holding that the safe harbor rule should be read
22 disjunctively).
23
24       As to the first category, the PSLRA provides a safe harbor for identified forward-
25 looking statements that are “accompanied by meaningful cautionary statements
26 identifying important factors that could cause actual results to differ materially from
27 those in the forward-looking statement[s].” 15 U.S.C. § 78u-5(1)(A)(I); see also id. §
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5775 Page 41 of 65




 1 78u-5(2) (providing a conditional safe harbor for oral forward-looking statements).
 2 This prong of the PSLRA safe harbor codifies principles underlying the “bespeaks
 3 caution” doctrine. See Empl’rs Teamsters Local Nos. 175 & 505 Pension Trust Fund
 4 v. Clorox Co., 353 F.3d 1125, 1132 (9th Cir. 2004). This instruction does not address
 5 the bespeaks caution doctrine because application of that doctrine is typically not a
 6 question for the jury. See id. (“The bespeaks caution doctrine provides a mechanism
 7 by which a court can rule as a matter of law [typically in a motion to dismiss for
 8 failure to state a cause of action or a motion for summary judgment] that defendants’
 9 forward-looking representations contained enough cautionary language or risk
10 disclosure to protect the defendant against claims of securities fraud.”) (alteration in
11 original) (quoting In re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1413-15 (9th Cir.
12 1994)) (internal quotation marks omitted).
13
14       As to the second category, the PSLRA provides a safe harbor for forward-
15 looking statements that the speaker actually believed were true. See 15 U.S.C. § 78u-
16 5(c)(1)(B). To avoid application of the safe harbor under this category, “plaintiffs
17 must prove that ‘forward- looking’ statements were made with ‘actual knowledge’
18 that they were false or misleading.” In re Daou Sys., Inc., Sec. Litig., 411 F.3d 1006,
19 1021 (9th Cir. 2005) (quoting In re Silicon Graphics Inc. Sec. Litig., 183 F.3d 970,
20 993 (1999) (Browning, J., concurring in part and dissenting in part)). By contrast, if
21 the statement is not covered by the PSLRA safe harbor, “[t]he requisite state of mind,
22 at a minimum, is deliberate or conscious recklessness.” Empl’rs Teamsters, 353 F.3d
23 at 1134.
24        Revised Sept. 2017
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5776 Page 42 of 65




 1                         18.5 SECURITIES—KNOWINGLY
 2
 3       A defendant acts knowingly when he makes an untrue statement with the
 4 knowledge that the statement was false or with reckless disregard for whether the
 5 statement was true. A defendant acts knowingly when he omits necessary information
 6 with the knowledge that the omission would make the statement false or misleading
 7 or with reckless disregard for whether the omission would make the statement false or
 8 misleading.
 9
10       “Reckless” means highly unreasonable conduct that is an extreme departure from
11 ordinary care, presenting a danger of misleading investors, which is either known to
12 the defendant or is so obvious that the defendant must have been aware of it.
13
14                                        Comment
15       This instruction addresses the element of “scienter,” which was developed in
16 Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193, reh’g denied, 425 U.S. 986 (1976).
17 In Nelson v. Serwold, 576 F.2d 1332, 1337 (9th Cir. 1978), the court found that
18 Congress intended Section 10(b) to reach both knowing and reckless conduct, and it
19 interpreted the Ernst & Ernst decision as merely eliminating negligence as a basis for
20 liability.
21
22       The Ninth Circuit defined “recklessness” in the context of Section 10(b) and
23 Rule 10b–5 in Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1569 (9th Cir. 1990)
24 (en banc), and In re Software Toolworks Inc., 50 F.3d 615, 626 (9th Cir. 1994).
25 Recklessness satisfies the scienter requirement, except as to forward-looking
26 statements under the safe harbor provisions of the Private Securities Litigation
27 Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-5, for which actual knowledge that
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5777 Page 43 of 65




 1 the statement was false or misleading is required. See Comment to Instruction 18.4
 2 (Securities—Forward-Looking Statements).
 3
 4       In Webb v. SolarCity Corp., 884 F.3d 844, 851 (9th Cir. 2018), the Ninth Circuit
 5 explained that the scienter standard requires facts demonstrating an intent to deceive,
 6 manipulate or defraud, or “deliberate recklessness.” The court defined “deliberate
 7 recklessness” as “an extreme departure from the standard of ordinary care.” Id.
 8
 9       For a discussion of when a corporate officer’s scienter can be imputed to a
10 corporation, particularly if that officer also defrauds the corporation, see In re
11 ChinaCast Education Corp. Securities Litigation, 809 F.3d 471 (9th Cir. 2015).
12
13       The PSLRA entitles a defendant in any private action arising under Rule 10b-5
14 to require the court to submit a written interrogatory to the jury regarding each
15 defendant’s state of mind at the time of the alleged violation of the securities laws. 15
16 U.S.C. § 78u-4(d).
17
18        Revised June 2018
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5778 Page 44 of 65




 1       18.6 SECURITIES—JUSTIFIABLE RELIANCE GENERALLY
 2
 3       The plaintiff must prove by a preponderance of the evidence that it
 4 justifiably relied on the alleged misrepresentation or omission in deciding to
 5 engage in the purchase of the securities in question. The plaintiff may not
 6 intentionally close its eyes and refuse to investigate the circumstances or
 7 disregard known or obvious risks.
 8
 9                                      Comment
10        The element of “reliance [is] often referred to in cases involving public
11 securities markets . . . as transaction causation.” Dura Pharms., Inc. v. Broudo,
12 544 U.S. 336, 341 (2005).
13
14        In Atari Corp. v. Ernst & Whinney, 981 F.2d 1025, 1030 (9th Cir. 1992),
15 the court found that an investor cannot claim reliance on a misrepresentation if
16 the investor already possessed information sufficient to call the representation
17 into question.
18
19        A rebuttable presumption of reliance is deemed to arise when the fraud
20 involves material omissions. Affiliated Ute Citizens v. United States, 406 U.S.
21 128, 153-54 (1972). In a “mixed case of misstatements and omissions,” the
22 presumption will only apply if the case primarily alleges omissions. Binder v.
23 Gillespie, 184 F.3d 1059, 1063-64 (9th Cir. 1999) (involving case resolved on
24 summary judgment). Accordingly, at trial, the court will have to resolve whether
25 the presumption is applicable in light of the evidence.
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5779 Page 45 of 65




 1
 2        In deciding whether a plaintiff justifiably relied on the defendant’s alleged
 3 misrepresentations or omissions, you may consider evidence of:
 4        (1)    whether the plaintiff was sophisticated and experienced in financial
 5 and securities matters;
 6        (2)    whether the plaintiff and the defendant had a long-standing business
 7 or personal relationship, or a relationship in which the defendant owed a duty to
 8 the plaintiff to not interfere with or adversely affect the plaintiff’s interests;
 9        (3)    whether the plaintiff ignored or refused to investigate the
10 circumstances surrounding the transaction;
11        (4)    whether the plaintiff disregarded risks so obvious that they should
12 have been known or risks so great as to make it highly probable that harm would
13 follow;
14        (5)    whether the defendant concealed the fraud;
15        (6)    whether the plaintiff had access to the relevant material information;
16        (7)    whether the misrepresentation was general or specific;
17        (8)    whether the plaintiff initiated or sought to expedite the transaction;
18        (9)    whether the defendant prepared or provided to the plaintiff materials
19 that contained adequate warnings about the risks associated with the investment
20 or adequate disclaimers describing limitations on the scope of the defendant’s
21 representations or the defendant’s involvement; and
22        (10) any other evidence you find helpful in deciding whether the plaintiff
23 justifiably relied on the defendant’s misrepresentation[s] or omission[s].
24
25        For cases listing the factors, see, e.g., Brown v. E.F. Hutton Grp., Inc., 991
26 F.2d 1020, 1032 (2d Cir.1993); Davidson v. Wilson, 973 F.2d 1391, 1400 (8th
27 Cir.1992); Myers v. Finkle, 950 F.2d 165, 167 (4th Cir.1991); Jackvony v. RIHT
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5780 Page 46 of 65




1 Fin. Corp., 873 F.2d 411, 416 (1st Cir.1989); Bruschi v. Brown, 876 F.2d 1526,
2 1529 (11th Cir.1989); Zobrist v. Coal-X, Inc., 708 F.2d 1511, 1518-19 (10th
3 Cir.1983) .
4
5        To establish that a defendant warned the plaintiff adequately of the
6 attendant risks in the transaction, the defendant’s disclosures must have been
7 precise and must have related directly to that which the plaintiff claims was
8 misleading. See In re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1414-15 (9th
9 Cir. 1994).
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5781 Page 47 of 65




 1                          18.8 SECURITIES—CAUSATION
 2
 3        The plaintiff must prove by a preponderance of the evidence that the alleged
 4 material misrepresentations or omissions were the cause of its economic injury. To
 5 establish causation, the plaintiff must prove that the alleged misrepresentations or
 6 omissions played a substantial part in causing the injury or loss the plaintiff suffered.
 7 The plaintiff need not prove that the alleged misrepresentations or omissions was or
 8 were the sole cause of the economic injuries.
 9
10                                         Comment
11
12        The Private Securities Litigation Reform Act of 1995 (“PSLRA”) imposed the
13 requirement that a private plaintiff prove that the defendant’s fraud caused an
14 economic loss. 15 U.S.C. § 78u-4(b)(4). This element of causation has been referred
15 to as “‘loss causation,’ i.e., a causal connection between the material
16 misrepresentation and the loss.” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 342
17 (2005). In Dura, the Supreme Court held that the PSLRA “makes clear Congress’
18 intent to permit private securities fraud actions for recovery where, but only where,
19 plaintiffs adequately allege and prove the traditional elements of causation and loss.”
20 Id. at 346. The Supreme Court reversed the Court of Appeals’ ruling that a plaintiff
21 may establish loss causation if the plaintiff merely shows that the price paid on the
22 date of purchase was inflated because of the defendant’s misrepresentation. The
23 Supreme Court held that a plaintiff’s mere purchase of stock at an inflated price is not
24 sufficient to establish loss causation for a number of reasons, such as that at the
25 moment of purchase the plaintiff has suffered no loss because the inflated price paid
26 is offset by the value of the shares he or she acquired, which at that instant possess
27 equivalent market value. Also, the purchaser could later sell those shares at a profit.
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5782 Page 48 of 65




 1 Conversely, if the price drops, the cause of the decline could be attributable to a host
 2 of factors other than that the stock price previously had been inflated as a result of the
 3 defendant’s misrepresentation or omission. The Court found that under the plaintiff’s
 4 theory of liability, the complaint failed adequately to allege causation because it did
 5 not allege that the defendant corporation’s share price fell significantly after the truth
 6 became known, did not specify the relevant economic loss, and did not describe the
 7 causal connection between that loss and the misrepresentation. Id. at 346-48.
 8
 9        The Ninth Circuit has recently stated that “[t]ypically, ‘to satisfy the loss
10 causation requirement, the plaintiff must show that the revelation of that
11 misrepresentation or omission was a substantial factor in causing a decline in the
12 security’s price, thus creating an actual economic loss for the plaintiff.’” Nuveen Mun.
13 High Income Opportunity Fund v. City of Alameda, 730 F.3d 1111, 1119 (9th Cir.
14 2013) (quoting McCabe v. Ernst & Young, LLP, 494 F.3d 418, 425-26 (3d Cir.2007)).
15 While “an outright admission of fraud” is not required, “a mere ‘risk’ or ‘potential’
16 for fraud is insufficient to establish loss causation.” Loos v. Immersion Corp., 762
17 F.3d 880, 888-89 (9th Cir. 2014) (quoting Metzler Inv. GMBH v. Corinthian Colls.,
18 Inc., 540 F.3d 1049, 1064 (9th Cir. 2008) (holding that revelation of investigation, on
19 its own, amounts only to notice of potential disclosure of fraudulent conduct and thus
20 does not satisfy causation element of § 10(b) and Rule 10b-5 claims). However,
21 “[d]isclosure of the fraud is not a sine qua non of loss causation, which may be shown
22 even where the alleged fraud is not necessarily revealed prior to the economic loss.”
23 Nuveen, 730 F.3d at 1120. Accordingly, “a plaintiff can satisfy loss causation by
24 showing that ‘the defendant misrepresented or omitted the very facts that were a
25 substantial factor in causing the plaintiff’s economic loss.”’ Id. (quoting McCabe, 494
26 F.3d at 425). For example, in Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416
27 F.3d 940, 949 (9th Cir. 2005), the Ninth Circuit held that loss causation was
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5783 Page 49 of 65




1 sufficiently alleged when the plaintiff alleged that the very facts concealed by the
2 defendants — facts concerning the company’s dire financial situation — resulted in
3 its going bankrupt, which caused the plaintiff to lose the entire value of its investment
4 in the company. See also id. at 949 n.2 (concluding that Dura did not require plaintiff
5 to allege corrective disclosure because plaintiff alleged “private sale of privately
6 traded stock and . . . not only asserted that it purchased the security at issue at an
7 artificially inflated price, but pled that the [d]efendants’ misrepresentation was
8 causally related to the loss it sustained”).
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5784 Page 50 of 65




 1                          18.9 SECURITIES—DAMAGES
 2
 3        If you find for the plaintiff on the 10b-5 claim, then you must consider and
 4 decide the amount of money damages to be awarded to the plaintiff. You may award
 5 only actual damages in that amount which will reasonably and fairly compensate the
 6 plaintiff for the economic loss it sustained. Your award must be based on evidence
 7 and not upon speculation, guesswork or conjecture. The plaintiff has the burden of
 8 proving damages by a preponderance of the evidence.
 9
10                                        Comment
11        Section 10(b) claims for damages are governed by Section 28(a), which limits
12 all claims brought under the Exchange Act to actual damages. See 15 U.S.C. §
13 78bb(a) (providing that no person maintaining a suit for damages under the
14 Exchange Act may recover “a total amount in excess of his actual damages”); see
15 also Randall v. Loftsgaarden, 478 U.S. 647, 661-62 (1986).
16
17        “The usual measure of damages for securities fraud claims under Rule 10b-5
18 is out-of-pocket loss; that is, the difference between the value of what the plaintiff
19 gave up and the value of what the plaintiff received. Consequential damages may
20 also be awarded if proved with sufficient certainty The district court may apply a
21 rescissory measure of damages in appropriate circumstances.” Ambassador Hotel
22 Co., Ltd. v. Wei-Chuan Inv., 189 F.3d 1017, 1030 (9th Cir. 1999) (citing DCD
23 Programs v. Leighton, 90 F.3d 1442, 1449 (9th Cir. 1996)). The Supreme Court’s
24 decision in Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336 (2005), highlights
25 the difficulty in framing an instruction premised on a theory that the price on the
26 date of purchase was inflated because of a misrepresentation. See Comment to
27 Instruction 18.8 (Securities—Causation). Comparable difficulties could arise when
28 there are several different transaction dates or multiple plaintiffs, or when the
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5785 Page 51 of 65




1 lawsuit is brought as a class action. In such cases, computations based on average
2 prices during the applicable trading period might prove necessary.
3
4        Because of the above-described complications, expert testimony is often
5 proffered in calculating damages in 10b-5 actions. See In re Imperial Credit Indus.,
6 Inc. Sec. Litig., 252 F. Supp. 2d 1005, 1014-15 (C.D. Cal. 2003); In re Oracle Sec.
7 Litig., 829 F. Supp. 1176, 1181 (N.D. Cal. 1993).
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5786 Page 52 of 65




 1        18.8 SECURITIES—CONTROLLING PERSON LIABILITY1
 2
 3        Under the Securities Exchange Act of 1934, a defendant may be liable if
 4 during the period that someone else defrauded the plaintiff, the defendant had the
 5 authority to control that person or company.
 6
 7        The plaintiff claims that the defendant is a controlling person and is therefore
 8 liable under the securities laws. On this claim, the plaintiff has the burden of
 9 proving by a preponderance of the evidence that the defendant [controlling person]
10 possessed, directly or indirectly, the actual power to direct or cause the direction of
11 the management and policies of [controlled person].
12
13                                        Comment
14        See Instruction 18.0 (Securities—Definition of Recurring Terms) for
15 definition of “controlling person.” Section 20(a) of the Securities Exchange Act of
16 1934 provides that “controlling persons” can be vicariously liable for 10b-5
17 violations. See 15 U.S.C. § 78t(a) (liability of controlling persons); 17 C.F.R. §
18 230.405 (definition of “control”); Hollinger v. Titan Capital Corp., 914 F.2d 1564,
19 1578 (9th Cir.1990)(en banc)(broker-dealer is “controlling person” within meaning
20 of the 1934 Act and could be liable for its stockbroker-employee’s conduct, even if
21 the broker-dealer and the stockbroker contractually agreed that the stockbroker
22 would be an independent contractor), cert. denied, 499 U.S. 976 (1991). See also
23
24
          1
                This instruction has been added at the request of Plaintiff only.
   Defendant objects to the inclusion of this instruction on the grounds that controlling
25 person liability in not an issue framed for adjudication in the governing pre-trial
   order. (See Transcript of Pre-Trial Conference, Docket No. 176 lns. 18-19 at 10
26 (pre-trial order supersedes the pleadings.) In the event that Defendant’s objection is
   overruled, Jury Instruction No. 18.11 should be included herein as set forth below.
27 In the event that Defendant’s objection is sustained, both Instruction Nos. 18.10 and
   18.11 should be stricken from these proposed Jury Instructions.
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5787 Page 53 of 65




1 No. 84 Employer-Teamster Joint Council Pension Trust Fund v America West
2 Holding Corp., 320 F.3d 920, 945 (9th Cir.2003) (discussing traditional indicia of
3 control). See Instruction 18.9 (Securities—Good Faith Defense to Controlling
4 Person Liability).
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5788 Page 54 of 65




 1      18.11 SECURITIES—GOOD FAITH DEFENSE TO CONTROLLING
 2                                 PERSON LIABILITY
 3
 4        The defendant contends that he is not liable to the plaintiff even if he was a
 5 controlling person because he did not induce the violation that led to the plaintiff’s
 6 economic injury and he acted in good faith. The defendant has the burden of
 7 proving both of the following elements by a preponderance of the evidence:
 8
 9        1.     the defendant did not directly or indirectly induce the violation; and
10
11        2.     the defendant acted in good faith.
12
13        If you find that the defendant proved both of these elements, your verdict
14 should be for the defendant. The defendant can prove good faith only by
15 establishing that [he] [she] [it] maintained and enforced a reasonable and proper
16 system of supervision and internal control. If you find that the defendant failed to
17 prove either or both of these elements, your verdict should be for the plaintiff.
18
19                                        Comment
20 See 15 U.S.C. § 78t(a) (Section 20(a) of the 1934 Act (Liability of Controlling
21 Persons)); Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1575–76 (9th Cir.1990)
22 (en banc)(defendant has the burden of establishing its good faith), cert. denied, 499
23 U.S. 976 (1991).
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5789 Page 55 of 65




 1 PJC 105.2 Instruction on Common-Law Fraud--Intentional Misrepresentation
 2
 3        Fraud occurs when--
 4        1. a party makes a material misrepresentation, and
 5        2. the misrepresentation is made with knowledge of its falsity or made
 6 recklessly without any knowledge of the truth and as a positive assertion, and
 7        3. the misrepresentation is made with the intention that it should be acted on
 8 by the other party, and
 9        4. the other party relies on the misrepresentation and thereby suffers injury.
10        "Misrepresentation" means a false statement of fact.
11
12 Source of instruction. The supreme court has repeatedly identified these elements
13 of common-law fraud. See, e.g., Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d
14 193, 211 n.45 (Tex. 2002) (identifying the recognized elements of common-law
15 fraud); Formosa Plastics Corp. USA v. Presidio Engineers & Contractors, Inc., 960
16 S.W.2d 41, 47 (Tex. 1998) (discussing recoverable damages sounding in tort);
17 Oilwell Division, United States Steel Corp. v. Fryer, 493 S.W.2d 487, 491 (Tex.
18 1973) (first announcing the recognized elements of common-law fraud and
19 discussing fraudulent inducement as an affirmative defense).
20
21        Reliance. In Grant Thornton LLP v. Prospect High Income Fund, 314 S.W.3d
22 913, 923-24 (Tex. 2010), the supreme court explained that "fraud . . . require[s] that
23 the plaintiff show actual and justifiable reliance" and held there was no evidence
24 that the plaintiffs had justifiably relied on an audit report because they had
25 knowledge of the company's true condition. See Grant Thornton LLP, 314 S.W.3d at
26 923 (measuring justifiability "given a fraud plaintiff's individual characteristics,
27 abilities, and appreciation of facts and circumstances at or before the time of the
28 alleged fraud") (quoting Haralson v. E.F. Hutton Group, Inc., 919 F.2d 1014, 1026
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5790 Page 56 of 65




1 (5th Cir. 1990));see also Ernst & Young, L.L.P. v. Pacific Mutual Life Insurance
2 Co., 51 S.W.3d 573, 577 (Tex. 2001). The supreme court has rejected the argument
3 that a party's failure to use due diligence bars a claim of fraud. See Koral Industries
4 v. Security-Connecticut Life Insurance Co., 802 S.W.2d 650, 651 (Tex.
5 1990);Trenholm v. Ratcliff, 646 S.W.2d 927, 933 (Tex. 1983) (defendant in fraud
6 case cannot complain that plaintiff failed to discover truth through exercise of care).
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5791 Page 57 of 65




 1                PJC 115.37 Predicate Question and Instruction on Award of
 2                             Punitive/Exemplary Damages
 3
 4        Plaintiff seeks an award of punitive/damages in connection with its common
 5 law intentional misrepresentation claim. To obtain punitive damages, Plaintiff must
 6 prove by clear and convincing evidence that in making the intentional
 7 misrepresentation found, Defendant acted with malice, gross-negligence or that
 8 other “aggravating circumstances” are present.
 9        "Clear and convincing evidence" means the measure or degree of proof that
10 produces a firm belief or conviction of the truth of the allegations sought to be
11 established.
12        "Malice" means a specific intent by Defendant to cause substantial injury or
13 harm to Plaintiff.
14
15                                       Comment
16        In a case in which a defendant has requested a bifurcated trial pursuant to
17 Tex. Civ. Prac. & Rem. Code § 41.009, PJC 115.37 should be answered in the first
18 phase of the trial.
19
20        By the supreme court's March 15, 2011, effective April 1, 2011, and April 13,
21 2011, effective April 13, 2011, orders under Tex. R. Civ. P. 226a, the supreme court
22 requires unanimity on the exemplary damages question and the applicable liability
23 question in cases governed by Tex. Civ. Prac. & Rem. Code § 41.003(d). PJC
24 115.37B is conditioned accordingly. The unanimity instruction is adapted from the
25 instruction in Tex. Civ. Prac. & Rem. Code § 41.003(e) and the supreme court's
26 March 15, 2011, effective April 1, 2011, and April 13, 2011, effective April 13,
27 2011, orders under Tex. R. Civ. P. 226a.
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5792 Page 58 of 65




 1 Actual damages generally required. In general, exemplary damages may be
 2 awarded only if damages other than nominal damages are awarded. However, in
 3 actions filed before September 1, 2003, if the jury finds that the harm suffered by
 4 the plaintiff was caused by a specific intent by the defendant to cause substantial
 5 injury to the plaintiff (the first definition of "malice" in the question above), then an
 6 award of nominal damages will support an award of exemplary damages. Former
 7 Tex. Civ. Prac. & Rem. Code § 41.004. Actions filed on or after September 1, 2003,
 8 are governed by the 2003 amendments to the Civil Practice and Remedies Code that
 9 provide that a claimant may not recover exemplary damages if the jury awards only
10 nominal damages. Tex. Civ. Prac. & Rem. Code § 41.004(a).
11
12 Fraud as a ground for exemplary damages. Fraud, as well as malice, is a ground
13 for recovery of exemplary damages. Tex. Civ. Prac. & Rem. Code § 41.003(a)(1).
14 However, where, as here, fraud (intentional misrepresentation) is the underlying
15 theory of liability as well as a predicate for recovery of exemplary damages,
16 “aggravating circumstances” must be found in addition to the fraud alone. See
17 Dennis v. Dial Finance & Thrift Co., 401 S.W.2d 803, 805 (acknowledging
18 intentional fraud must be “committed for the purpose of injuring” to justify punitive
19 damage award).
20
21 Gross negligence as a ground for exemplary damages. In actions filed on or after
22 September 1, 2003, gross negligence is also a ground for recovery of exemplary
23 damages. Tex. Civ. Prac. & Rem. Code § 41.003(a)(3). As a predicate for recovery
24 of exemplary damages, the following instruction should be given:
25        "Gross negligence" means an act or omission by Defendant,
26        1. which when viewed objectively from the standpoint of Defendant at the
27 time of its occurrence involves an extreme degree of risk, considering the
28 probability and magnitude of the potential harm to others; and
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5793 Page 59 of 65




 1        2. of which Defendant has actual, subjective awareness of the risk involved,
 2 but nevertheless proceeds with conscious indifference to the rights, safety, or
 3 welfare of others.
 4        Tex. Civ. Prac. & Rem. Code § 41.001(11).
 5
 6 Unanimity. For actions filed on or after September 1, 2003, "[e]xemplary damages
 7 may be awarded only if the jury was unanimous in regard to finding liability for and
 8 the amount of exemplary damages." Tex. Civ. Prac. & Rem. Code § 41.003(d).
 9 Section 41.003(e) of the Code mandates that the jury be instructed that its answer
10 regarding the amount of exemplary damages must be unanimous. By the supreme
11 court's March 15, 2011, effective April 1, 2011, and April 13, 2011, effective April
12 13, 2011, orders under Tex. R. Civ. P. 226a, the supreme court requires unanimity
13 on the exemplary damages question and the applicable liability question in cases
14 governed by Tex. Civ. Prac. & Rem. Code § 41.003(d). PJC 115.37B is conditioned
15 accordingly.
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5794 Page 60 of 65




 1      PJC 115.38 Question and Instruction on Punitive/Exemplary Damages
 2
 3        If you have found that Plaintiff has proved by clear and convincing evidence
 4 that punitive damages are justified, you must unanimously agree on the amount of
 5 any award of exemplary damages.
 6        "Exemplary damages" means an amount that you may in your discretion
 7 award as a penalty or by way of punishment.
 8        Factors to consider in awarding exemplary damages, if any, are--
 9        1. The nature of the wrong.
10        2. The character of the conduct involved.
11        3. The degree of culpability of Defendant.
12        4. The situation and sensibilities of the parties concerned.
13        5. The extent to which such conduct offends a public sense of justice and
14 propriety.
15        6. The net worth of Defendant.
16
17                                       Comment
18        When to use. PJC 115.38 is used to submit exemplary damages. It should be
19 predicated on a finding justifying the award of exemplary damages.
20        Source of instructions. Tex. Civ. Prac. & Rem. Code §§ 41.001(5), 41.003(d),
21 (e), 41.011(a); and the supreme court's March 15, 2011, effective April 1, 2011, and
22 April 13, 2011, effective April 13, 2011, orders under Tex. R. Civ. P. 226a.
23
24 Predicate finding. Section 41.003 of the Civil Practice and Remedies Code requires
25 a predicate finding before an award of exemplary damages may be made. Tex. Civ.
26 Prac. & Rem. Code § 41.003. Those predicate questions are found at PJC 115.37. If
27 a defendant has requested a bifurcated trial pursuant to Tex. Civ. Prac. & Rem.
28 Code § 41.009, predicate questions should be submitted in the first phase of the
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5795 Page 61 of 65




 1 trial. By the supreme court's March 15, 2011, effective April 1, 2011, and April 13,
 2 2011, effective April 13, 2011, orders under Tex. R. Civ. P. 226a, the supreme court
 3 requires unanimity on the exemplary damages question and the applicable liability
 4 question in cases governed by Tex. Civ. Prac. & Rem. Code § 41.003(d) that are
 5 filed after September 1, 2003. PJC 115.31B and 115.37B are conditioned
 6 accordingly.
 7
 8 Prejudgment interest not recoverable. Prejudgment interest on exemplary
 9 damages is not recoverable. Tex. Civ. Prac. & Rem. Code § 41.007.
10
11 Bifurcation. For actions filed on or after September 1, 2003, the instruction on
12 unanimity must be given in the bifurcated phase.
13        If in the first phase of the trial the jury finds facts establishing a predicate for
14 an award of exemplary damages, then a separate jury charge should be prepared for
15 the second phase of the trial. See the comments above regarding predicate-finding
16 and PJC 115.37. In such a second-phase jury charge, PJC 115.38 should be
17 submitted with both PJC 100.3 and 100.4.
18
19 Limitation on amount of recovery. Section 41.008 of the Civil Practice and
20 Remedies Code limits recovery of exemplary damages. Secion 41.008(b) provides:
21        Exemplary damages awarded against a defendant may not exceed an amount
22        equal to the greater of:
23        (1)(A) two times the amount of economic damages; plus
24        (B) an amount equal to any noneconomic damages found by the jury, not to
25        exceed $750,000; or
26        (2) $200,000.
27 Tex. Civ. Prac. & Rem. Code § 41.008(b).
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5796 Page 62 of 65




1     PJC 100.4 ADDITIONAL INSTRUCTION FOR BIFURCATED TRIAL
2
3         In discharging your responsibility on this jury in the second phase of trial, if
4 any, you are to observe all the instructions that have been previously given to you in
5 the first phase of trial.
6
7 Dated:         January 27, 2020          SULLIVAN HILL REZ & ENGEL
                                           a Professional Law Corporation
8
9
                                           /s/   Michael A. Zarconi
10                                         Michael A. Zarconi
                                           Attorneys for Defendant
11                                         MARK A. WILLIS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5797 Page 63 of 65
 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5798 Page 64 of 65




 I SULLIVAN                             REZ & ENGEL, APLC
     Shannon D.                         04868
 2                                com
     Michael              sNB 288970
 J

 4

 5

 6

 7 Attorneys    for Defendant MARK A. WILLIS
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10 ENSOURCE INVESTMENTS                   LLC,       CASE NO. 17cv0079 H LL
   a Delaware limited liability
11   company,                                        CERTIFICATB OF SERVICE
T2                Plaintiff
13   V.

t4 THOMAS         P. TATHAM, an
     individual; MARK A. WILLIS, an
15   individual; PDP MANAGEMENT
     GROUP, LLC, a Texas limited
T6   liability company; TITLE ROVER,
     LLC. d Texa3 lirfifted liabilitv
T7   company; BEYOND REV.IEW
     LLC. a fexas limrteo llabrlltv
18   company; IMAGE ENGINE; LLC, a
     Texds lifiited liabititv compdnv:
T9   WILLIS GROUP, LLC, a Texds
     limited liabilityJ company; and DOES
20   1-50,
2I                Defendants.

22

23         IT IS HEREBY CERTIFIED THAT:
24         I, Shauna M. Matheny, am a citizen of the United States and am at least eighteen
25 years of age.   My business address is 600 B Street, Suite 1700, San Diego, California
26 9210 1 . My electronic notifi cation address is matheny@s ullivanhill. c om.

27         I am not aparty to the above-entitled action. I have caused service of the
28   following document(s)    :




                                                   F ERVICE
 Case 3:17-cv-00079-H-LL Document 184 Filed 01/27/20 PageID.5799 Page 65 of 65




 1         DEFENDANT MARKA. WILLIS' [PROPOSEDI JURY
           INSTRUCTIONS
 2

 J   by electronic mail on all parties to the email address provided in the CM/ECF System.
 4 A copy of this electronic mail is available for review and retained in our files.

 5         I declare that I am employed in the office of a member of the bar of this Court
 6 at whose direction the service was made.

 7         Executed on January   27   ,2020 at San      , California.

 8

 9

10                                                     M.

11

l2
13

T4

15

T6

I7
18

t9
20

2t
22

23

24

25

26

27
28


                                                     F ERVICE
